      Case 4:21-cv-02002 Document 1 Filed on 06/18/21 in TXSD Page 1 of 8




                                        IN THE
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION
 PIETER JACOBS

        Plaintiff,
                                                             CA No.: ___________________
 v.

 KPMG, LLP                                                         JURY DEMANDED

        Defendant.


                                   ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Plaintiff Pieter Jacobs complains of Defendant KPMG, LLP and for cause of action would

show the Court as follows:

                                        INTRODUCTION

1.     Plaintiff demands a jury trial in this case as to any and all issues triable to a jury.

2.     Plaintiff files this action against Defendant for its race discrimination and retaliation

       violation under 42 U.S.C. § 1981 as well as Title VII of the Civil Rights Act of 1964, as

       amended, 42 U.S.C. Section 2000e, et. Seq. (“Title VII”).

PARTIES

3.     Plaintiff Pieter Jacobs (“Jacobs” or “Plaintiff”) is an individual who resides in Houston,

       Harris County, Texas.

4.     Defendant KPMG, LLP (“KPMG” or “Defendant”) is a foreign limited liability partnership

       authorized to do business in Texas employing more than fifteen (15) regular employees.

       Plaintiff worked for Defendant out of Harris County, Texas. Defendant can be served




                                             Page 1 of 8
      Case 4:21-cv-02002 Document 1 Filed on 06/18/21 in TXSD Page 2 of 8




      through its registered agent C T Corporation System, 1999 Bryan St., Ste 900, Dallas, TX

      75201-3136.

                                                VENUE

5.    Venue is appropriate in the United States District Court for the Southern District of Texas,

      Houston Division because the events or omissions giving rise to the matter in controversy

      occurred in this district and because Defendant has substantial contacts within this district.

      Venue is proper in this Court under 28 U.S.C. § 1391.

                                           JURISDICTION

6.    The Court has subject matter jurisdiction over this case based on federal question

      jurisdiction, under 28 U.S.C. §1331 and 42 U.S.C. § 1981.

7.    The unlawful employment practices were committed within the jurisdiction of this Court.

                                    CONDITIONS PRECEDENT

8.    No administrative exhaustion or other conditions precedents are required prior to the filing

      of claims under 42 U.S.C. § 1981. As for the claim for employment discrimination under

      Title VII, Plaintiff has exhausted his remedies and has received a Right to Sue letter from

      the United States Equal Employment Opportunity Commission on April 9, 2021.

                                                FACTS

9.    Jacobs is of South African national origin and ethnicity. Defendant employed Jacobs as a

      Director in the Financial Due Diligence Advisory Practice. Jacobs was with Defendant for

      over twenty-one (21) years, but transferred to the Houston office of KPMG’s worldwide

      consulting firm in 2015. He was employed with Defendant until his wrongful termination

      on or about August 27, 2020.

10.   Jacobs consistently was thought of and performed above-standard.



                                           Page 2 of 8
      Case 4:21-cv-02002 Document 1 Filed on 06/18/21 in TXSD Page 3 of 8




11.   Jacobs suffered adverse job action in the form of a four-month career transition that

      resulted effectively in the termination of his employment. The adverse job action was taken

      with regard to his country of origin, South Africa, and South African ethnicity. Jacobs

      immigrated from South Africa, along with his wife and children, to join the Houston office

      of KPMG.

12.   When he first transferred to the USA, Jacobs had difficulty in adjusting to the way the US

      teams approached projects as it was very different than the way the firm operated in South

      Africa. Upon Jacobs’ arrival, his previous performance manager (Mr. Tony Bohnert)

      provided very little in terms of support in adjusting, so he had to learn through trial and

      error. Mr. Bohnert issued a low performance memo on Jacobs, approximately four (4) –

      five (5) years ago.

13.   A fellow South African (Maik Tiemann) also joined at the same time as Jacobs at the same

      level. Mr. Tiemann experienced the same treatment and received a low performance memo

      as well. He resigned shortly thereafter as he was not going to stand for the discriminatory

      behavior exhibited by KPMG to those of South African national origin and ethnicity.

      Jacobs was often compared to Mr. Tiemann in his performance reviews and felt that the

      comments made in the performance reviews were not applicable to him, but that an opinion

      was formed based on the fact that he was South African.

14.   The support for the adverse job action mentioned above was materialized in an internal

      document known as a “Low Performer Memo” dated 10/25/2019. Jacobs reviewed the

      memo exhaustively and it is laden with material falsehoods.

15.   Jacobs’ direct supervisor was Mr. Brandon Beard (“Beard”). After receiving the memo

      referenced above, Jacobs and Beard met to discuss the content of the memo. Jacobs pointed



                                         Page 3 of 8
      Case 4:21-cv-02002 Document 1 Filed on 06/18/21 in TXSD Page 4 of 8




      out false statements and provided context as to perceived low performance. Beard

      committed to address Jacobs’ comments and re-issue the low performance memo. Beard

      failed to do so and used the low performance memo as the basis for the four- month career

      transition plan.

16.   Beard made some erroneously conclusive remarks in support of the adverse job action,

      including a comment from a client of the firm on a particular contract (which will remain

      unnamed due to confidentiality). Beard claimed that the client on that project stated that he

      would never work with Jacobs again. Jacobs confronted a partner on that project who

      confirmed that the client Beard referred to never made that comment. –

17.   Beard gave instructions to the FDD Energy partners and the resource planning team,

      prohibiting them from utilizing or planning for Jacobs to work on any engagement. In

      essence, with these actions, Beard “benched” Jacobs from participating in projects. Beard

      had nothing to justify this action, as the only thing that was fueling this “benching” action

      was a lie about a client not willing to work with Jacobs. Once Jacobs was no longer able to

      participate in projects, he was not able to sustain his productivity levels and therefore, was

      not able to meet his productivity and revenue targets. Beard purposely “benched” Jacobs

      so that he could issue a Low Performance Memo by stating that Jacobs was not meeting

      productivity and revenue targets.

18.   Essentially during the performance improvement period initiated by the Low Performance

      Memo, Beard continued to disallow Jacobs from participating in projects and thus not

      allowing him to improve his productivity and revenue levels. Improvement in Jacobs’

      productivity and revenue targets were requisites of Jacobs maintaining his employment

      with KPMG, but because of Beard’s directions to the team to not allow Jacobs to participate



                                           Page 4 of 8
      Case 4:21-cv-02002 Document 1 Filed on 06/18/21 in TXSD Page 5 of 8




      in projects, Jacobs was locked into low productivity and low revenue levels and not able

      to improve as the performance improvement period required for job maintenance.

19.   Thus, after his inability to improve productivity or revenue levels as a direct result of

      Beard’s “benching” of Jacobs, Jacobs was terminated by KPMG. Beard directly caused

      this outcome by initiating those lies about a client not wanting to work with Jacobs and

      disallowing his participation on work projects and directing the team to not allow Jacobs

      to participate. Without participation in projects, Jacobs could not improve his productivity

      and revenue levels and was therefore, terminated as his performance improvement period

      had lapsed without any marked improvements.

20.   Jacobs specifically asked Beard why he could not re-affiliate or transfer to another part of

      the firm and Beard admitted it was due to his culture.

21.   When Jacobs asked why he didn’t get a transfer to the Risk Management team, Jacobs was

      told that it was due to an incident while he was working on their team. Jacobs reached out

      to the director of the team who confirmed that there was no such incident and that he had

      no idea how Beard obtained that information.

22.   Beard engaged in bullying due to Jacobs’ country of origin and his desire to remain in the

      United States by threatening that he knows that Jacobs wants to raise his children in the

      United States by telling Jacobs that because of these reasons Jacobs will do exactly as he

      says.

                                   CAUSES OF ACTION

                                    I.
               NATIONAL ORIGIN DISCRIMINATION 42 U.S.C. § 1981.

23.   Plaintiff hereby incorporates and realleges each and every paragraph of the facts.




                                          Page 5 of 8
      Case 4:21-cv-02002 Document 1 Filed on 06/18/21 in TXSD Page 6 of 8




24.   Defendant has discriminated against Plaintiff in the terms and conditions of Plaintiff’s

      employment because of Plaintiff’s national origin.             Plaintiff was subjected to

      discriminatory treatment that resulted in his unlawful termination on the basis of his

      national origin, in violation of 42 U.S.C. § 1981.

25.   Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless, and/or

      conducted in callous disregard of the rights of Plaintiff – entitling Plaintiff to punitive

      damages.

26.   As a result of Defendant’s conduct, Plaintiff has suffered and continues to suffer harm,

      including but not limited to: lost employment opportunities, lost wages, lost back pay and

      front pay, lost benefits, and attorneys’ fees and costs. Plaintiff is entitled to recover such

      monetary and other damages, punitive damages, interest, and attorneys’ fees and costs from

      Defendant under 42 U.S.C. § 1981.

27.   As a further result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

      to suffer impairment to his name and reputation, humiliation, embarrassment, emotional

      distress, and mental anguish. Plaintiff is entitled to recover damages for such injuries form

      the Defendant under 42 U.S.C. § 1981.

                                    II.
              NATIONAL ORIGIN DISCRIMINATION UNDER TITLE VII

28.   Plaintiff hereby incorporates and realleges each and every paragraph of the facts.

29.   Defendant has discriminated against Plaintiff in the terms and conditions of Plaintiff’s

      employment because of Plaintiff’s national origin.             Plaintiff was subjected to

      discriminatory treatment that resulted in his unlawful termination on the basis of his

      national origin, in violation of Title VII.




                                            Page 6 of 8
      Case 4:21-cv-02002 Document 1 Filed on 06/18/21 in TXSD Page 7 of 8




30.   Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless, and/or

      conducted in callous disregard of the rights of Plaintiff – entitling Plaintiff to punitive

      damages.

31.   As a result of Defendant’s conduct, Plaintiff has suffered and continues to suffer harm,

      including but not limited to: lost employment opportunities, lost wages, lost back pay and

      front pay, lost benefits, and attorneys’ fees and costs. Plaintiff is entitled to recover such

      monetary and other damages, punitive damages, interest, and attorneys’ fees and costs from

      Defendant under Title VII.

32.   As a further result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

      to suffer impairment to his name and reputation, humiliation, embarrassment, emotional

      distress, and mental anguish. Plaintiff is entitled to recover damages for such injuries form

      the Defendant under Title VII.

                                          DAMAGES

33.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

      wages, both in the past, present, and future, as well as compensatory damages, including

      but not limited to emotional distress.

                                    ATTORNEY’S FEES

34.   Defendant’s action and conduct as described herein and the resulting damage and loss to

      Plaintiff has necessitated Plaintiff retaining the services of ROSENBERG &

      ASSOCIATES, 3518 Travis Street, Suite 200, Houston, Texas 77002 in initiating this

      proceeding. Plaintiff seeks recovery of reasonable and necessary attorney’s fees. An

      award of reasonable and necessary attorney’s fees to Plaintiff would be equitable and just

      and therefore authorized by Section 37.009 of the Civil Practice and Remedies Code.



                                           Page 7 of 8
      Case 4:21-cv-02002 Document 1 Filed on 06/18/21 in TXSD Page 8 of 8




                                             PRAYER

       WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer herein, and

then on final hearing, Plaintiff have judgment as follows:

           a. Judgment against Defendant, for actual damages sustained by Plaintiff as alleged
              herein;

           b. Judgment against Defendant, for back pay lost by Plaintiff as alleged herein;

           c. Judgment against Defendant, for front pay by Plaintiff as alleged herein;

           d. Grant Plaintiff general damages for the damage to Plaintiff’s reputation;

           e. Pre-judgment interest at the highest legal rate;

           f. Post-judgment interest at the highest legal rate until paid;

           g. Compensatory damages;

           h. Attorney’s fees;

           i. All costs of court expended herein;

           j. Such other and further relief, at law or in equity, general or special to which Plaintiff
              may show Plaintiff justly entitled.

                                                              Respectfully submitted,

                                                              /s/ Gregg M. Rosenberg
                                                              Gregg M. Rosenberg
                                                              Attorney-in-Charge for Plaintiff
                                                              USDC SD/TX No. 7325
                                                              Texas State Bar ID 17268750
                                                              Gregg@rosenberglaw.com
                                                              Nazanin Salehi
                                                              USDC SD/TX No. 3384749
                                                              Texas State Bar ID 24103913
                                                              Nazanin@rosenberglaw.com
                                                              ROSENBERG & ASSOCIATES
                                                              3518 Travis Street, Suite 200
                                                              Houston, Texas 77002
                                                              (713) 960-8300
                                                              (713) 621-6670 (Facsimile)
                                                              ATTORNEYS FOR PLAINTIFF


                                            Page 8 of 8
